Citation Nr: 1411564	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

As will be discussed below, the Veteran testified before the undersigned Veterans Law Judge at a November 2011 Travel Board hearing.  At the hearing the Veteran withdrew his claim of entitlement to service connection for bilateral hearing loss.  The Veteran stated that he wished to submit additional medical evidence and refile at a later date.  The Board notes that the Veteran has submitted a December 2011 private medical opinion regarding the etiology of his claimed bilateral hearing loss.  As the Veteran has submitted new evidence after withdrawing his claim, the Board no longer has jurisdiction and must refer the issue to the Agency of Original Jurisdiction.

Following his withdraw of the issue on appeal, the Veteran submitted a statement in December 2011 that appears to attempt to reopen the previously denied claim of entitlement to service-connection for a hearing loss disability.  The claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

On November 2, 2011, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the issue on appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On November 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the issue on appeal was requested.  Specifically, the Veterans Law Judge asked the following: "And before we proceed, in our pre-hearing conference, [Veteran's Representative], we'd discussed that the Veteran is intending to withdraw this claim for service-connection for hearing loss at this time.  Is that correct?"  To which the Veteran's Representative replied, "Yeah, that's true Judge," and the Veteran replied "Yes."  As this statement from the Veteran clearly shows his intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  To the extent that the Veteran may be wishing to reopen his previously disallowed claim, as noted above, the matter of whether new and material sufficient to reopen the claim has been received is referred to the RO for initial consideration.



ORDER

The appeal of the denial of service connection for a bilateral hearing loss disability is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


